Citation Nr: 0632966	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  97-33 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a higher evaluation for status-post right 
hemicolectomy for adenocarcinoma of the ascending colon 
(colon disability), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Katherine King-Walker





INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997  RO rating decision in Oakland, 
California.

In March 1999, the veteran's claims file was transferred from 
the Oakland, California RO to the Atlanta, Georgia, RO, due 
to a change in residence.  The Board remanded the appeal in 
July 2005 to attempt to schedule the veteran for a VA 
examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2005, notice was sent to the veteran regarding a 
scheduled VA examination in September 2005.  The letter was 
sent to the last known address of record, but was returned 
undelivered.  However, when the AMC advised the veteran in a 
June 2006 letter that his appeal was being returned to the 
Board, the address used was different from the address used 
on the August 2005 examination notice letter.  It is unclear 
how the Appeals Resource Center obtained this address, and 
whether this address is the current address for the veteran, 
although it presumably is current.  Since the purpose of the 
Board's prior Remand remains unfulfilled, and a more current 
address of the veteran is apparently known, another attempt 
should be made to examine the veteran and obtain any current 
treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  After establishing the current address 
of the veteran to the extent possible, 
(although it appears to be the address to 
which notice was sent in June 2006, that 
the veteran's file was being transferred 
to the Board), the RO should ask the 
veteran to provide the name(s), and 
address(es) of all providers who have 
treated him for his colon disability since 
1997, and then attempt to obtain copies of 
records from those providers identified.  
If unable to obtain such records, it 
should be annotated in the file.

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the severity of any current 
impairment arising from his status-post 
right hemicolectomy for adenocarcinoma of 
the ascending colon.  Any indicated tests 
or studies should be accomplished, and all 
symptoms arising from the disability at 
issue should be described.  Notice of the 
scheduled examination should be sent to 
the veteran's current address.  The 
veteran should also be advised of the 
consequences for failing to report for an 
examination.

3.  After the above development efforts are 
satisfied, readjudicate the claim, and if 
the decision remains adverse to the 
veteran, provide him and his representative 
with a supplemental statement of the case.  
The supplemental statement of the case 
should discuss all relevant actions taken 
on the claims for benefits, summarize the 
evidence, and reference all pertinent legal 
authority.  Allow an appropriate period for 
response.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).


